OPINION
PER CURIAM.
Jerry Jefferson Sexton seeks to appeal the district court’s order granting the Government’s motion to release property civilly forfeited to the Government pursuant to a prior order entered by the court on March 16, 2000. We dismiss the appeal for lack of jurisdiction because Appellant’s notice of appeal was not timely filed.
Parties are accorded sixty days after the entry of the district court’s final judgment or order to note an appeal, see Fed. R.App. P. 4(a)(1), unless the district court extends the appeal period under Fed. R.App. P. 4(a)(5) or reopens the appeal period under Fed. R.App. P. 4(a)(6). This appeal period is “mandatory and jurisdictional.” Browder v. Director, Dep’t of Corrections, 484 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229, 80 S.Ct. 282, 4 L.Ed.2d 259 (1960)).
The district court’s final order was entered on the docket on March 16, 2000. *124Appellant’s notice of appeal was filed on January 10, 2002.* Because Appellant failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We deny Sexton’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 For the purpose of this appeal we assume that the date appearing on the notice of appeal is the earliest date it could have been given to prison officials for mailing. See Fed. R.App. P. 4(c); Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988).